DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osamu (JP2009144524), hereinafter “Osamu”.
Regarding claim 1, Osamu discloses an air intake device for an engine, comprising: having a cover (6) provided inside an engine room and covering the engine (3); and an intake duct (5) for introducing fresh air outside the engine room into a combustion chamber of the engine, wherein the cover (6) comprises a top face cover portion (portion of 6 on the top side) covering the engine from above (shown in figure 1 and 2), and a side face cover portion (rear and front portions that cover the front and 
Regarding claim 2, Osamu discloses the air intake device for an engine according to claim 1, wherein the engine room is provided in a front portion of a vehicle, the engine is a front intake and rear exhaust engine (shown in figure 1), and the intake duct (5) is disposed so as to be continuous to a side edge on a front side of the side face cover portion (front side of cover 6 is contiguous with the intake manifold 5).
Regarding claim 3, Osamu discloses the air intake device for an engine according to claim 2, wherein the intake duct and the side face cover portion are coupled together by a fastening member (83, paragraph 22).
Regarding claim 4, Osamu discloses the air intake device for an engine according to claim 3, wherein the fastening member is a clip (83) having a retainer (shown in figures 2 and 3, paragraph 22).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claim 5, but more specifically, an air intake device in which the intake duct has an outside air introduction duct portion introducing air from outside the engine room and an inside air introduction portion introducing air from inside the engine room into the combustion chamber, a composite duct that connects both the outside air duct and the inside air duct downstream into an air cleaner, the air cleaner being provided on a right outer side of the cover, the intake duct provided on an outside of the cover and on a front side of the air cleaner. All depending claims are allowable. 
There is no prior art that teaches all the limitations of claims 1-4 and 8, but more specifically, the side face cover portion comprises a right side face covering the engine from a right side, the intake duct having a protrusion extending rearward and, the right side face cover having a mounting piece protruding forward relative to an upper end of a front end edge of the right side face cover portion, and the mounting piece is fixed to an upper end of the protrusion of the intake duct by a clip. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        2/18/2022